DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments to the claims filed 12/30/2020 have been entered and overcome the 102(a1) rejection filed 9/30/2020, Claims 1-3 remain pending.

Claim Objections
Claim 1 objected to because of the following informalities: Claim 1 recites “the outer peripheral surface of the workpiece having a circular shape when viewed in plan view and being parallel to the central axis of the workpiece” (line 9), However the workpiece is not part of the heating coil and therefore the orientation of the workpiece is regarded as a method of operating the heating coil, further the only “plan view” of the specifications (which regards figure 7) does not show the workpiece as a circular shape but rectangular. 
Examples that accurately describing the shape of the workpiece without transitioning into a method claim could read “the heating coils configured for orientation with the workpiece so that the workpiece forms a rectangular shape when viewed as a cross sectional diagram parallel the central axis of the workpiece” or “the heating coils configured for orientation with the workpiece so that the workpiece forms a circular perpendicular the central axis of the workpiece”. Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 1 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites “the outer peripheral surface of the workpiece havinq a circular shape when viewed in plan view and beinq parallel to the central axis of the workpiece”.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Krause (DE 102013100154 A1) in view of Bonzano (US 6,011,246).

Regarding claim 1, Krause discloses (Fig-1-2-9-12-13-16) a heating coil which heats concave (trough of helical gear 10) and convex portions (tooth of helical gear) of a workpiece (helical gear) formed in a cylindrical shape (cylindrical shape of helical gear workpiece “A first embodiment of an inductor according to the invention 50 For example, for hardening a helical gear 10” [0091]), the concave and convex portions extending in a direction inclined (inclined angle of teeth 24, see figure 1) with respect to a central axis of the workpiece (gear axis of 10) and being formed on an outer peripheral surface (toothed and troughed surface of gear, see figure 1) of the workpiece, the heating coil comprising: 

a first magnetic body (54) configured to cover the non-facing surface of the conductor portion (see figure 13, open side of cup of magnetic body 54 is  on plane of workpiece 10 and facing workpiece 10); and 
a second magnetic body (64/62) configured to be disposed adjacently to the first magnetic body (64/62 adjacent 54, see figure 9) and covers the non-facing surface (see figure 13) and an outside portion of the facing surface located outside a portion facing the concave and convex portions (64/62 on 3 sides of conductor, see figure 13).
Krause is silent regarding wherein the conductor portion is formed so as to extend in a direction orthogonal to an inclination direction of the concave and convex portions formed on the outer peripheral surface of the workpiece.
However Bonzano teaches (Fig-2-6-7) wherein the conductor portion (24) is formed so as to extend in a direction orthogonal to an inclination direction of the concave and convex portions (teeth 111) formed on the outer peripheral surface of the 
The advantage of having the circular conductor follow orthogonally an inclination of the concave and convex portions the circular workpiece, is to ensure homogeneous heating at gear edge ”The current circulating in gear 11 is then mainly the current induced by the conductor segments 24, which are orthogonal to the generating line of gear 11, thus allowing homogeneous heating of the gear edge to be achieved.” (column 3-4, lines 54-5). 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Krause with Bonzano, by modifying the single dimensioned conductor of Krause with the inclined conductor arrangement of Bonzano, to ensure homogeneous heating at gear edge. 

Claim 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Krause in view of Bonzano and in further view of Chatterjee (US 5,428,208).

Regarding claim 2, the heating coil according to claim 1, Krause discloses (Fig-9-12-14) wherein the second magnetic bodies on conductor do not overlap the concave and convex portion of the workpiece while extending to the first magnetic body (see figures 9-12-14)). 

However Chatterjee in view of the magnetic body orientation to workpiece of Krause as disclosed above teaches (Fig-3a-3c) a helical conductor(s) (46a, 46b) wherein the second magnetic body is formed such that a range covering the outside portion of the facing surface increases as it moves away from the first magnetic body in a circumferential direction of the workpiece (the planar conductor magnetic bodies of Krause modified in view of the helical conductor of Chatterjee provides for the second magnetic bodies to be disposed at the angle of the helical conductor while not overlapping in front of the toothed portion of the gear, therefore the facing surface of the magnetic body increases as the angled helical conductor extends away from the plane of the gear).
The advantage of a helical conductor is to harden a shaft and gear portion of a shaft and gear component and “The induction coil 28 includes a pair of linear sections 44A-B each parallel to the longitudinal centerline 42. The induction coil 28 further includes a pair of spiral sections 46A-B forming a double helix around the centerline 42. The ends of the spiral sections 46A-B opposite the linear sections 44A-B are electrically connected by a bridge 48 which forms a half-loop around the short barrel portion 14 of the rack bar.” (column 2, lines 48-68).
	Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Krause with Chatterjee by modifying the 

Regarding claim 3, the heating coil according to claim 1, Krause further discloses (Fig-16) a curvature in a circumferential direction of the facing surface is less than a curvature of the outer peripheral surface of the workpiece (gear 10’ may spin within confines of conductor, see figure 16).
Krause is silent regarding the conductor portion extends spirally.
However Chatterjee teaches (Fig-2) a spiral conductor (46a, 46b). 
The advantage of a helical conductor, is to harden a shaft and gear portion of a shaft and gear component “The induction coil 28 includes a pair of linear sections 44A-B each parallel to the longitudinal centerline 42. The induction coil 28 further includes a pair of spiral sections 46A-B forming a double helix around the centerline 42. The ends of the spiral sections 46A-B opposite the linear sections 44A-B are electrically connected by a bridge 48 which forms a half-loop around the short barrel portion 14 of the rack bar.” (column 2, lines 48-68).
	Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Krause with Chatterjee by modifying the planar conductor shape of Krause with the modified helical conductor of Chatterjee, to harden a shaft and gear portion of a shaft and gear component.



Response to Arguments


However, upon further consideration, a new ground(s) of rejection is made in view of Bonzano (US 6,011,246) who teaches advantageously angling the conductor orthogonal to the gear teeth of a circular peripheral work piece, to ensure homogeneous heating at gear edge “The current circulating in gear 11 is then mainly the current induced by the conductor segments 24, which are orthogonal to the generating line of gear 11, thus allowing homogeneous heating of the gear edge to be achieved.” (column 3-4, lines 54-5).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SPENCER H KIRKWOOD whose telephone number is (469)295-9113.  The examiner can normally be reached on 11:00 am - 8:00 pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/Spencer H. Kirkwood/           Examiner, Art Unit 3761                 

/CHRISTOPHER M KOEHLER/           Primary Examiner, Art Unit 3726